COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  HIBERNIA ENERGY III, LLC AND TRP                §             No.08-21-00092-CV
  MIDLAND LLC,
                                                  §               Appeal from the
                       Appellants,
                                                  §             112th District Court
  v.
                                                  §          of Reagan County, Texas
  FERAE NATURAE, LLC,
                                                  §               (TC# CV02322)
                        Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until February 21, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Bradley H. Bains, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 21, 2022

       Further, any issue regarding the supersedeas bond must be addressed by a separate motion.

       IT IS SO ORDERED this 8th day of January, 2022.


                                     PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.